This Cause coming on this Day to be heard Mr. Edward Rutledge opened the Nature and Scope of the Bill,
The Court on hearing Counsel on both Sides did order adjudge and decree and it is ordered adjudged and decreed That the said Agreement mentioned in the Pleadings be set aside and delivered up by the said Defendant Nathaniel Broughton and cancelled and that the said Nathaniel Broughton do relinquish and release for himself and his Heirs all Right Title and Interest of in and to the said two thousand Six Hundred and twenty one acres of Land. And that the said last mentioned Land be sold at public Sale to the highest Bidder by the Master of this Court he giving one Months previous and public Notice of such Sale. That the said Thomas Broughton, Alexander and John Broughton the Minors and each of them be foreclosed and forever barred of any Right or Title to the said Lands unless they or some of them shall within Six Months after they shall respectively arrive at Age shew to this Court good and sufficient  Cause to the Contrary And that the Amount Sales, of said Lands deducting first thereout the Complainants and Defendants Costs in this Suit be paid by the Master of this Court to the Complainant Andrew Broughton and that the said Andrew Broughton do thereout in the first place pay and discharge such of the just Debts of the said Testator Andrew Broughton as still remain unpaid and retain apply and pay the Remainder thereof to and amongst himself the said Thomas Broughton the Minor, and the several other Persons herein before mentioned intitled thereto or the part or parts thereof as stated in the Pleadings the said Minors part thereof to be paid into the Hands of their respective Guardians who are to give the said Andrew Broughton the Complainant Receipts and Discharges for the same.